Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0011], discloses in line 4, “communicate wired or wirlessly”, this is assumed to be a typographical error and is interpreted to be “communicate wired or wirelessly”; paragraph [0019] line 6 discloses “and subsequent compiounding”, this is assumed to be a typographical error and is interpreted to be “and subsequent compounding”.  
Appropriate correction is required.
Claim Interpretation
The claims, and the term “drug” are interpreted in view of the paragraph [0009] of the instant specification to include at least any type of antibiotic, meropenem, cefepime, and fluconazole, any type of fluid resuscitation drug, systemic anticoagulation drug, e.g., heparin or citrate, vasopressors, electrolytes, trace elements, nutritional supplements, anticonvulsants, antifungals, antineoplastic, neuromuscular blocking, analgesic, and/or immunosuppressant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-11, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ware (US PG Pub 2005/0085760).
With respect to claim 1, Ware teaches systems, methods, and apparatus for synchronizing infusion or IV pumps with medical fluid therapy machines, including dialysis and CRRT systems (abstract, [0012-0013, 0035-0039], Figs. 1 and 3, an extracorporeal and drug delivery system comprising: a renal failure therapy machine, and a blood filter in fluid), filtrate pump 118 ([0045], an effluent pump), the system enables pumps of a therapy machine to be synchronized and controlled automatically and automatically adjusts for variations in flowrate of one fluid with respect to another and generally provides a safe and effective method and apparatus for controlling a renal therapy machine ([0035]), the patient may receive medications or infusions such as heparin, calcium, magnesium, TPN, or drugs etc. via pumps ([0018-0020]), the apparatus including dialysate pump 116 ([0043-0044], at least one of a dialysis fluid pump), predilution pump 114a, and post dilution pump 114b ([0055], Fig. 3, at least one of a predilution pump and/or a postdilution pump); anticoagulant pump 120, and pumps 32, 42, and 52 ([0046, 0058, Fig. 3, an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and controller 70 ([0049-0054]) a coordinating logic implementor, flowmeters 122-130 communicate with the controller and operate with the pumps ([0047]), the system provides automatic fluid balancing to achieve desired removal rates, and looks at the pumps to determine the needed rates and automatically adjusts the filtrate or additive rate to achieve desired loss/gain ([0068-0071]), configured to determine an adjustment for the IV drug flowrate based on an amount of the IV drug removed via the effluent flowrate.  
With respect to claim 2, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches a medical fluid therapy machine, and medical fluid therapy includes CRRT, the renal failure therapy machine is a continuous renal replacement machine ([0012-0013]), and an effluent pump, dialysis fluid pump, a predilution pump and a post dilution pump (Fig. 3, [0043]).  
With respect to claim 3, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches a medical fluid therapy machine, and medical fluid therapy includes hemodialysis, hemofiltration, hemodiafiltration, ([0012-0013], the renal failure therapy machine is a hemodialysis machine), and which includes the effluent pump and the dialysis fluid pump (Fig. 3, [0043]).  
With respect to claim 4, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches that while in a preferred embodiment the controller and processors are located within the machine, it is also possible to locate the controllers externally ([0054], the coordinating logic implementor is provided separately from the renal failure therapy machine and the infusion pump), the communication can be hard-wired or wireless ([0037], the coordinating logic implementor is in wired or wireless communication with at least the renal failure therapy machine), additionally, Ware teaches medications are typically stored and pumped by an outside pumping device, internal pumping devices may alternatively pump such medications ([0018], infusion pumps can be located in the machine and outside the machine).  
With respect to claim 6, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches automatic synchronization of the pumps or manual selectable operator settings ([0061-0064], configured to at least one of (i) automatically implement the adjustment for the IV drug flowrate at the infusion pump or (ii) display the adjustment at one or more of the renal failure therapy machine, the infusion pump, or the coordinating logic implementor for implementation)
With respect to claim 7, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches in a preferred embodiment the controller and processors are located within the machine, ([0054], wherein the coordinating logic implementor is integrated into the renal failure therapy machine).  
With respect to claim 8, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches multiple medications or infusions ([0018], Fig.s 2, 4, and 5, the infusion pump is a first infusion pump, the IV drug is a first IV drug, the IV drug flowrate is a first IV drug flowrate, which includes a second infusion pump operable to deliver a second IV drug to the patient at a second IV drug flowrate), and the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027], the coordinating logic implementor configured to determine an adjustment for the second IV drug flowrate based on an amount of the second IV drug removed via the effluent flowrate).  
With respect to claim 9, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027] configured such that the effluent flowrate takes into account the adjustment for IV drug flowrate and at least one of the dialysis fluid flowrate, predilution flowrate, or postdilution flowrate).  
With respect to claim 10, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027]), and the filtrate pump rate is calculated using the prescribed patient loss rate ([0070-0073], configured such that the effluent flowrate takes into account a prescribed patient fluid loss rate).  
With respect to claim 11, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027]), and the filtrate pump rate is calculated using the input and outputs, ([0070-0073]), and the percent to the total flowrate of particular drugs ([0065, Fig. 4, the amount of the IV drug removed via the effluent flowrate includes a percentage of the IV drug in the effluent flowrate).  
With respect to claim 15, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches multiple MFT machines 20 with associated inputs/output devices if multiple therapies are taking place simultaneously, for example, in a treatment center, with multiple addresses to distinguish machines from each other and prevent miscommunication over a network ([0039], the renal failure therapy machine is a first renal failure therapy machine, the infusion pump is a first infusion pump, which includes a second renal failure therapy machine associated with a second infusion pump, and wherein the coordinating logic implementor is configured to determine an adjustment for the IV drug flowrate of the second infusion pump).  
Claims 1, and 6, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouchoulin (US PG Pub 2013/0248426).
With respect to claims 1, 20, and 21, Pouchoulin teaches extracorporeal treatment of blood including a filtration unit, and one or more infusion lines, and a control unit to automatically provide a prescribed dose to a patient ([0020-0025]), an extracorporeal and drug delivery system) filtration unit 2 (a blood filter, Figs. 1 and 2), effluent pump 17 (an effluent pump, , Figs. 1 and 2), dialysis fluid pump 21 (and at least one of a dialysis fluid pump, Figs. 1 and 2), and pre and post dilution pumps ([0078-0079], Figs 1 and 2, a predilution pump or a postdilution pump), infusion pump 22 for a drug, anticoagulant, or a nutrients solution ([0207], an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and control unit 10 (a coordinating logic implementor), configured to execute a flow rate update procedure providing new and updated pump flow rates for the various pumps to ensure the prescribed dose is achieved ([0251], configured to determine an adjustment for the IV drug flowrate based on an amount of the IV drug removed via the effluent flowrate, and in one aspect  ([0210-0266], dosing definitions and equations including Qpfr patient fluid removal rate), where updating values for fluid flowrates including the infusion line(s) flow rates based on the prescribed dose such that the flow rate through the effluent line corresponds to delivering the prescribed dose (claim 44).  Pouchoulin teaches the doses can be corrected to take into account dilution effects using a dilution factor ([0224-0238], configured to determine an adjustment to a flowrate and/or concentration of the IV drug based on an amount of dilution of the IV drug due to at least one of the dialysis fluid flowrate, the predilution flowrate or the postdilution flowrate, see equations).  
With respect to claim 6, the extracorporeal and drug delivery system of claim 1, is taught above. Pouchoulin teaches automatic control as discussed above.  
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontanazzi (US PG Pub 2014/0074008).
With respect to claim 16, Fontanazzi teaches an extracorporeal and drug delivery system comprising: a renal failure therapy machine operable with a blood filter in fluid communication with an arterial line for removing blood from a patient to the blood filter and a venous line for returning blood from the filter to the patient (abstract, [0009-0020]), treatment unit 2 (a blood filter), pump 13 on the dialysis evacuation line (an effluent pump, [0250], Figs. 1 and 2), dialysis pump 14 ([0251]], Fig. 2, a dialysis fluid pump positioned and arranged to pump dialysis fluid to the blood filter at a dialysis fluid flowrate), infusion lines 9, 9a, 9b and infusion pumps 16 ([0256-0257], Figs. 1 and 2, at least one of a predilution pump or a postdilution pump, and an infusion pump operable to deliver an intravenous ("IV") drug to the patient); in an embodiment the control procedure can comprise control the conductivity or sodium concentration, and calculating control values based in other measured blood volume variation, the ultrafiltration flow rate or the weight loss rate, the conductivity or concentration of the dialysis fluid or infusion line and the transmembrane pressure ([0270-0275], a coordinating logic implementor configured to determine an adjustment to a concentration of the IV drug based on an amount of the IV drug removed via the effluent flowrate.  
With respect to claim 18, the extracorporeal and drug delivery system of claim 16, is taught above. Fontanazzi teaches the control values are calculated on the basis of prescription values including sodium concentration ([0034-0036], configured such that the concentration adjustment causes an IV drug dose received by the patient to meet a prescribed IV drug dose when the amount of the IV drug is removed via the effluent flowrate).  
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surace (US PG Pub 2015/0343129).
With respect to claim 22, Surace teaches an extracorporeal blood treatment apparatus integrating efficient control on a plurality of prescription parameters such as for hemodialysis ([abstract, [0007, 0108], Figs. 1 and 2, an extracorporeal and drug delivery system), treatment unit 2 (a blood filter), dialysis pump 14 ([0138], Fig. 2, a dialysis fluid pump positioned and arranged to pump dialysis fluid to the blood filter at a dialysis fluid flowrate), pump 13 on the dialysis evacuation line (an effluent pump, [0138], Figs. 1 and 2), infusion lines 9, 9a, 9b and infusion pumps 16 ([0141], Figs. 1 and 2, at least one of a predilution pump or a postdilution pump, and an infusion pump operable to deliver an intravenous ("IV") drug to the patient); control unit 15 (a coordinating logic implementor), sensor S8 for sensing conductivity or concentration of the dialysis/replacement liquid ([0137], configured to determine if a constituent of the IV drug exists in at least one of the dialysis fluid, predilution replacement fluid or postdilution replacement fluid), the control unit regulates parameters including conductivity or concentration of the dialysis/replacement liquid, for example sodium, to infusion lines 9, 9a, 9b, and controls the pumps to prevent negative interactions ([0139]), the controller receives prescription values for the concentration/conductivity to be achieved, and may calculate allowed bands for each parameter ([0146-00149]), and adjusts the conductivity or concentration of the fresh dialysis/replacement liquid as a function of the measured values and the prescription value ([0159-0166], if so, determine if a formulation adjustment should be made to the IV drug).
With respect to claim 23, the extracorporeal and drug delivery system of claim 22, is taught above. Surace teaches adjusting the concentration, as discussed above, adjusting inherently includes decreasing. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that adjusting the concentration would include decreasing or eliminating the constituent in or from the IV drug.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-11, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US PG Pub 2005/0085760), in view of Pouchoulin (US PG Pub 2013/0248426).
With respect to claim 1, Ware teaches systems, methods, and apparatus for synchronizing infusion or IV pumps with medical fluid therapy machines, including dialysis and CRRT systems (abstract, [0012-0013, 0035-0039], Figs. 1 and 3, an extracorporeal and drug delivery system comprising: a renal failure therapy machine operable, blood filter in fluid communication with an arterial line for removing blood from a patient to the blood filter and a venous line for returning blood from the filter to the patient), filtrate pump 118 ([0045], an effluent pump), dialysate pump 116 ([0043-0044], at least one of a dialysis fluid pump), predilution pump 114a, and post dilution pump 114b ([0055], Fig. 3, a predilution pump and/or a postdilution pump); anticoagulant pump 120, and 32, 42, and 52 ([0046, 0058, Fig. 3, an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and controller 70 ([0049-0054]) a coordinating logic implementor, flowmeters 122-130 communicate with the controller and operate with the pumps ([0047]), the system provides automatic fluid balancing to achieve desired removal rates, and looks at the pumps to determine the needed rates and automatically adjusts the filtrate or additive rate to achieve desired loss/gain ([0068-0071]), configured to determine an adjustment for the IV drug flowrate based on an amount of the IV drug removed via the effluent flowrate.  
Alternatively, with respect to Ware’s determination of an adjustment to the drug flowrate, Pouchoulin teaches extracorporeal treatment of blood including a filtration unit, and one or more infusion lines,  a control unit to automatically provide a prescribed dose to a patient ([0013-0025]), an extracorporeal and drug delivery system), filtration unit 2 (a blood filter, Figs. 1 and 2), effluent pump 17 (an effluent pump, , Figs. 1 and 2), dialysis fluid pump 21 (and at least one of a dialysis fluid pump, Figs. 1 and 2), and pre and post dilution pumps ([0078-0079], Figs 1 and 2, a predilution pump or a postdilution pump), infusion pump 22 for a drug, anticoagulant, or a nutrients solution ([0207], an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and control unit 10 (a coordinating logic implementor), configured to execute a flow rate update procedure providing new and updated pump flow rates to ensure the prescribed dose is achieved ([0251], configured to determine an adjustment for the IV drug flowrate based on an amount of the IV drug removed via the effluent flowrate ([0210-0266], dosing definitions and equations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pouchoulin’s automatic calculating, performing and monitoring
the extracorporeal blood treatment based upon a choice of a treatment and of a prescription into Ware’s system in order to deliver prescribed dosages, provide control of operating parameters in safe manner and ascertain whether certain prescription targets cannot be achieved and inform the operator accordingly ([0012-0017]).
With respect to claim 2, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches a medical fluid therapy machine, and medical fluid therapy includes CRRT, the renal failure therapy machine is a continuous renal replacement machine ([0012-0013]), and an effluent pump, dialysis fluid pump, a predilution pump and a post dilution pump (Fig. 3, [0043]).  
With respect to claim 3, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches a medical fluid therapy machine, and medical fluid therapy includes hemodialysis, hemofiltration, hemodiafiltration, ([0012-0013], the renal failure therapy machine is a hemodialysis machine), and which includes the effluent pump and the dialysis fluid pump (Fig. 3, [0043]).  
With respect to claim 4, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches that while in a preferred embodiment the controller and processors are located within the machine, it is also possible to locate the controllers externally ([0054], the coordinating logic implementor is provided separately from the renal failure therapy machine and the infusion pump), the communication can be hard-wired or wireless ([0037], the coordinating logic implementor is in wired or wireless communication with at least the renal failure therapy machine), additionally, Ware teaches medications are typically stored and pumped by an outside pumping device, internal pumping devices may alternatively pump such medications ([0018], infusion pumps can be located in the machine and outside the machine).  
With respect to claim 5, the extracorporeal and drug delivery system of claim 4 is taught above. Ware teaches synchronizing flowrates as discussed above, and monitoring the flowrate and total volume of fluid are important to manage and for control ([0010]), and that in known therapy systems, managing patient’s total fluid balance ([0027, 0068]), Pouchoulin teaches the control unit configured to execute a flow rate update procedure providing new and updated pump flow rates to ensure the prescribed dose is achieved ([0251], to determine the adjustment for the IV drug flowrate based on the amount of the IV drug removed via the effluent flowrate), and the control unit may be programmed to require the user to enter the prescribed dose, the value of the blood pump flow rate Qb and of the patient fluid removal rate Qpfr and can calculate other flow rates, such that a total patient fluid input is communicated to or determined by the coordinating logic implementor for the coordinating logic implementor (Pouchoulin [0246]).  
With respect to claim 6, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches automatic synchronization of the pumps or manual selectable operator settings ([0061-0064], configured to at least one of (i) automatically implement the adjustment for the IV drug flowrate at the infusion pump or (ii) display the adjustment at one or more of the renal failure therapy machine, the infusion pump, or the coordinating logic implementor for implementation), Pouchoulin teaches automatic control as discussed above.  
With respect to claim 7, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches in a preferred embodiment the controller and processors are located within the machine, ([0054], wherein the coordinating logic implementor is integrated into the renal failure therapy machine).  
With respect to claim 8, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches multiple medications or infusions ([0018], Fig.s 2, 4, and 5, the infusion pump is a first infusion pump, the IV drug is a first IV drug, the IV drug flowrate is a first IV drug flowrate, which includes a second infusion pump operable to deliver a second IV drug to the patient at a second IV drug flowrate), and the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027], the coordinating logic implementor configured to determine an adjustment for the second IV drug flowrate based on an amount of the second IV drug removed via the effluent flowrate).  
With respect to claim 9, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027] configured such that the effluent flowrate takes into account the adjustment for IV drug flowrate and at least one of the dialysis fluid flowrate, predilution flowrate, or postdilution flowrate).  
With respect to claim 10, the extracorporeal and drug delivery system of claim 1 is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027]), and the filtrate pump rate is calculated using the prescribed patient loss rate ([0070-0073], configured such that the effluent flowrate takes into account a prescribed patient fluid loss rate).  
With respect to claim 11, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches the system automatically sets and controls injection and infusion and senses the actual amount of fluids flows, compares and adjusts the flowrates accordingly “on the fly,” ([0016, 0027]), and the filtrate pump rate is calculated using the input and outputs, ([0070-0073]), and the percent to the total flowrate of particular drugs ([0065, Fig. 4, the amount of the IV drug removed via the effluent flowrate includes a percentage of the IV drug in the effluent flowrate).  
With respect to claim 14, the extracorporeal and drug delivery system of claim 13, is taught above. Pouchoulin teaches automatically providing a prescribed dose to a patient as discussed above ([0020-0025], configured such that the adjustment causes the IV drug flowrate to meet the prescribed IV drug flowrate when the amount of the IV drug is removed via the effluent flowrate).  
With respect to claim 15, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches multiple MFT machines 20 with associated inputs/output devices if multiple therapies are taking place simultaneously, for example, in a treatment center, with multiple addresses to distinguish machines from each other and prevent miscommunication over a network ([0039], the renal failure therapy machine is a first renal failure therapy machine, the infusion pump is a first infusion pump, which includes a second renal failure therapy machine associated with a second infusion pump, and wherein the coordinating logic implementor is configured to determine an adjustment for the IV drug flowrate of the second infusion pump).  
With respect to claim 20, Ware teaches systems, methods, and apparatus for synchronizing infusion or IV pumps with medical fluid therapy machines, including dialysis and CRRT systems (abstract, [0012-0013, 0035-0039], Figs. 1 and 3, an extracorporeal and drug delivery system comprising: a renal failure therapy machine operable, blood filter in fluid communication with an arterial line for removing blood from a patient to the blood filter and a venous line for returning blood from the filter to the patient), filtrate pump 118 ([0045], an effluent pump), dialysate pump 116 ([0043-0044], at least one of a dialysis fluid pump), predilution pump 114a, and post dilution pump 114b ([0055], Fig. 3, a predilution pump and/or a postdilution pump); anticoagulant pump 120, and 32, 42, and 52 ([0046, 0058, Fig. 3, an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and controller 70 ([0049-0054]) a coordinating logic implementor, flowmeters 122-130 communicate with the controller and operate with the pumps ([0047]), the system provides automatic fluid balancing to achieve desired removal rates, and looks at the pumps to determine the needed rates and automatically adjusts the filtrate or additive rate to achieve desired loss/gain ([0068-0071]).  
Ware fails to teach determining an adjustment to a flowrate and/or concentration of the IV drug based on an amount of dilution of the IV drug due to at least one of the dialysis fluid flowrate, the predilution flowrate or the postdilution flowrate.  
Pouchoulin teaches extracorporeal treatment of blood including a filtration unit, and one or more infusion lines, and a control unit to automatically provide a prescribed dose to a patient ([0013-0025]), an extracorporeal and drug delivery system) filtration unit 2 (a blood filter, Figs. 1 and 2), effluent pump 17 (an effluent pump, , Figs. 1 and 2), dialysis fluid pump 21 (and at least one of a dialysis fluid pump, Figs. 1 and 2), and pre and post dilution pumps ([0078-0079], Figs 1 and 2, a predilution pump or a postdilution pump), infusion pump 22 for a drug, anticoagulant, or a nutrients solution ([0207], an infusion pump operable to deliver an intravenous ("IV") drug to the patient at an IV drug flowrate); and control unit 10 (a coordinating logic implementor), configured to execute a flow rate update procedure providing new and updated pump flow rates to ensure the prescribed dose is achieved ([0251], via dosing definitions and equations [0210-0266]), the doses can be corrected to take into account dilution effects using a dilution factor ([0224-0238], configured to determine an adjustment to a flowrate and/or concentration of the IV drug based on an amount of dilution of the IV drug due to at least one of the dialysis fluid flowrate, the predilution flowrate or the postdilution flowrate).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pouchoulin’s automatic calculating, performing and monitoring, based on dilution, of the extracorporeal blood treatment based upon a choice of treatment and of a prescription into Ware’s system in order to deliver prescribed dosages, provide control of operating parameters in safe manner and ascertain whether certain prescription targets cannot be achieved and inform the operator accordingly ([0012-0017]).
With respect to claim 21, Pouchoulin teaches dosing definitions and equations including Qpfr patient fluid removal rate ([0210-0266]), where updating values for fluid flowrates including the infusion line(s) flow rates based on the prescribed dose such that the flow rate through the effluent line corresponds to delivering the prescribed dose (claim 44), the doses can be corrected to take into account dilution effects using a dilution factor ([0224-0240], configured to determine an adjustment to a flowrate and/or concentration of the IV drug based on an amount of dilution of the IV drug due to at least one of the dialysis fluid flowrate, the predilution flowrate or the postdilution flowrate, see equations).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ware (US PG Pub 2005/0085760), in view of Pouchoulin (US PG Pub 2013/0248426), in view of Fontanazzi.
With respect to claim 12, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches the coordinating logic implementor is configured to determine the adjustment for the IV drug flowrate based on the amount of the IV drug removed via the effluent flowrate, as discussed above, and further teaches monitoring the flowrate and total volume of fluid are important to manage and for control ([0010]). Determining patient blood volume is known in the art and an obvious engineering choice, at least in view of Fontanazzi. Fontanazzi teaches a similar system as discussed with respect to claim 16 above, and further teaches the system determines a parameter relating to a blood volume of the patient ([0016-0017], and upon an estimation of a blood volume of the patient).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ware (US PG Pub 2005/0085760), in view of Pouchoulin (US PG Pub 2013/0248426), in view of Lerner (US PG Pub 2021/0379262), Fontanazzi  (US PG Pub 2014/0074008), and Surace.
With respect to claim 13, the extracorporeal and drug delivery system of claim 1, is taught above. Ware teaches pressure sensors in communication with the controller, which can be used to adjust the filtration rate ([0049, 0059, 0082]), however, Ware does not explicitly teach the coordinating logic implementor is further configured to take into account blood filter patency or clotting in determining the adjustment for the IV drug flowrate. Lerner teaches a blood filtration system, and as the filter filters blood, the filter may become clogged, for instance due to clotting in the filter. As the filter becomes clogged, the longitudinal filter resistance of the filter increases, because the clogged filter increases the amount of force necessary to pump blood through the filter. Accordingly, the pressure may increase ([0103]), and in an example, the controller may determine the transverse filter resistance characteristic by determining the pressure sensor ([0105]), the coordinating logic implementor is further configured to take into account blood filter patency or clotting in determining the adjustment for the IV drug flowrate. Additionally, Fontanazzi and Surace each teach using transmembrane pressure to control the systems (Fontanazzi [0006, 0222-0239], and Surace [0003, 0113-0129]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coordinating logic implementor is further configured to take into account blood filter patency or clotting in determining the adjustment for the IV drug flowrate, in order to compensate for the changes in pressure and resistance through the membrane caused by clogging or clotting at the filter.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fontanazzi (US PG Pub 2014/0074008).
With respect to claim 17, the extracorporeal and drug delivery system of claim 16, is taught above. Fontanazzi teaches user interface 22 ([0113, 0259-0261, 0328, 0336]), and verification and alrmfor the measured values, including concentration ([0308]), such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for system to be configured to display the concentration adjustment at one or more of the renal failure therapy machine, the infusion pump, or the coordinating logic implementor for implementation).  
With respect to claim 19, the extracorporeal and drug delivery system of claim 16, is taught above. Fontanazzi teaches pumps regulating device 30 for regulating the composition of the dialysis liquid and or the replacement liquid, including one or more concentrates 31, 32, and 322 to supply substances such as electrolytes, buffer agents, and others (second IV drug),  and injection pumps 31b, 32b, and 33b, regulating device 30 acts on the pumps 31b, 32b, 33b to regulate the concentration, and in an example infusion line 9 and source 37, independent of source 36 (Figs. 1 and 2, first and second infusion pumps, [0140, 0253-0257]), and sensor means determine at least one parameter relating to a conductivity of a liquid crossing the dialysis line and or/ the infusion line or a sodium concentration (or other substance to be monitored) ([0088]), the infusion pump is a first infusion pump, the IV drug is a first IV drug, which includes a second infusion pump operable to deliver a second IV drug to the patient, and wherein the coordinating logic implementor is configured to determine an adjustment to a concentration of the second IV drug based on an amount of the second IV drug removed via the effluent flowrate.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bene US 6,325,774 teaches dialysis and independently controlling the concentration of at least two ionic substances inside a patient's body.
Urakabe (US 2019/0217002), similar system
Handler (US 2017/0043089), adjusting prescription settings
Yuds (US 2020/0368418) adjustment of treatment parameters
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

		/BRADLEY R SPIES/                                           Primary Examiner, Art Unit 1777